            Case 3:20-cv-00089-LPR Document 14 Filed 09/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CLARENCE E. MASON                                                                      PLAINTIFF
ADC #154088

v.                                NO: 3:20-cv-00089-LPR-JJV

DOE, Administration,
Poinsett County Detention Center                                                    DEFENDANT

                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has now passed. After careful

review of the Recommendation and the record, the Court approves and adopts the

Recommendation in its entirety.

       IT IS THEREFORE ORDERED that:

       1.       The Complaint (Doc. 2) is DISMISSED without prejudice due to a lack of service.

       2.       It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

                from this Order or the accompanying Judgment would not be taken in good faith.

       DATED this 21st day of September 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
